OPINION
RUSSELL, Judge.
This is an appeal by appointed counsel from the summary dismissal of Abraham Daugherty’s habeas corpus petition.
Daugherty was convicted of obtaining by means of a worthless check goods and merchandise exceeding $100.00 in value and sentenced to three to six years. His pre-trial request for appointed counsel was allegedly denied, and he represented himself. He complains of the denial of counsel, of the refusal of a continuance, of the use of perjured testimony against him, and of the denial of a free transcript. This record does not contain his motion for a new trial, but does reflect that it was overruled on October 4, 1974 and an appeal in the nature of a writ of error granted. The trial judge who dismissed this petition characterized the complaints herein as “practically identical to complaints made at the trial, considered in his motion for a new trial, and * * * now the subject matter of his appeal heretofore granted in his original cause” and dismissed the petition because the appeal was pending. A subsequent order, appointing counsel for this appeal, included an adjudication of indigency.
The present status of the direct appeal is not made completely clear in this record. We assume that it is being prosecuted, and that counsel has now been appointed to that end.
A petition brought under our Post-Conviction Procedure Act, by the express terms of T.C.A. § 40-3802, is seasonal only “after he has exhausted his appellate remedies or his time for appeal in the nature of a writ of error has passed and before the sentence has expired or has been fully satisfied”.
Affirmed.
MITCHELL and O’BRIEN, JJ., concur.